COURT OF APPEALS OF VIRGINIA


Present:   Judges Frank, Clements and Senior Judge Bray


CARLO MARIA GAIONE
                                             MEMORANDUM OPINION *
v.   Record No. 1315-02-2                        PER CURIAM
                                              NOVEMBER 19, 2002
MARTHA FERGUSSON GAIONE


                FROM THE CIRCUIT COURT OF HENRICO COUNTY
                         George F. Tidey, Judge

           (J.W. Harman, Jr.; Harman & Harman, P.C., on
           brief), for appellant.

           (Donald K. Butler; Mary Beth Joachim; Morano,
           Colan, Cook & Butler, on brief), for
           appellee.


     On appeal, Carlo Maria Gaione (father) contends the trial

court erred in awarding Martha Fergusson Gaione (mother) sole

custody of their children.    He also contends the trial court erred

in using the sole custody guidelines to determine child support.

Upon reviewing the record and the parties' briefs, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the decision of the trial court.     Rule 5A:27.

                              BACKGROUND

     On appeal, "we view the evidence and all reasonable

inferences in the light most favorable to the prevailing party

below . . . .    'The burden is on the party who alleges reversible


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
error to show by the record that reversal is the remedy to which

he is entitled.'"    Lutes v. Alexander, 14 Va. App. 1075, 1077, 421
S.E.2d 857, 859 (1992) (citation omitted).

     The parties were married on May 5, 1991, and they separated

on April 26, 1999.    Two children were born of the marriage.

     On March 1, 2002, the trial court heard evidence regarding

custody and support.    Melody Podraza, a licensed clinical social

worker, testified that she has been the "treating therapist" for

both children since the parties separated in 1999.   Throughout

therapy, mother demonstrated "ongoing consistent involvement,"

whereas father exhibited less consistency, in what Podraza

described as "a pattern of involvement, and then he wasn't there,

and involvement, and then he wasn't there."

     Mother testified that she was the primary caregiver for the

children, arranging activities, appointments, transportation and

childcare.   The trial court admitted, without objection, a

document prepared by mother entitled "Parenting History."     In it,

mother recorded events and/or situations from 1998 until 2002

involving father's activities and his relationship with the family

and the children.    She used this document to demonstrate father's

lack of involvement and/or poor judgment.

     At the conclusion of the hearing, the trial court determined

the parties "are at loggerheads on three issues that I don't

believe would be conducive to joint custody."   Those issues



                                - 2 -
involved after school daycare, the presence of father's paramour,

Kate, and a lack of communication between father and mother.

     Before the March 1st hearing adjourned, father added:

             Your Honor, I'd like to mention a couple of
             things very briefly. First of all, if my
             computation's correct, the current
             visitation schedule would be about 114 days
             a year for Mr. Gaione, so that would throw
             us firmly into the shared custody
             guidelines.

     In a March 6, 2002 letter addressed to the parties, the trial

court advised, inter alia, "Based on the guidelines, child support

will be $1,117.00 for three months and $1,255.00 thereafter."

In a March 11, 2002 motion to reconsider, father contended he

spent "114 days per year with the children" and that the trial

court failed to use the shared custody guidelines or, in the

alternative, to state a reason for deviating from that presumed

amount.   Father attached a child support worksheet, which

purportedly calculated father's child support obligation under

shared custody figures at a lower figure.    Without elaboration,

the trial court indicated in a one-sentence letter dated April 4,

2002, "I will stand by my original rulings on custody and child

support."

     The final decree of divorce entered on May 9, 2002, contains

the following statement:    "Upon the evidence presented and it

appearing to be in the best interests of the children, it is

hereby ORDERED that sole custody of the children is awarded to

[mother]."    The trial court ordered father to pay child support

                                 - 3 -
in the amount of $1,117 per month from March 1, 2002 until May

31, 2002, and $1,255 per month thereafter.

                               CUSTODY

     On appeal, father contends the trial court "failed to

consider all the factors when reaching its decision regarding

custody."   He argues that Code § 20-124.3

            lists ten factors for the Court's
            consideration. The tenth refers to "other
            factors as the Court deems necessary and
            proper." In this case the Court makes no
            findings and makes no reference to these
            factors at all.

     After the March 1, 2002 ore tenus hearing, father moved the

trial court to reconsider its oral decision to give wife sole

custody of the children.   In support, father contended there

were only a few issues "on which the parties have not been able

to reach agreement," and "there is no evidence that they would

be unable to agree on other such issues in the future."    Later,

father filed the following objections to the final decree:

                 For the reasons stated in the Motion to
            reconsider filed with the Court in the
            captioned matter, the defendant OBJECTS to
            those provisions [o]f the Final Decree which
            (1) grant sole legal custody of the children
            . . . to the [mother] and which (2) provide
            for child support to be paid in something
            other than the amount prescribed by the
            shared custody child support guidelines
            without any written justification for such
            deviation . . . .

     Rule 5A:18 requires that objections to a trial court's

action or ruling be made with specificity in order to preserve


                                - 4 -
an issue for appeal.   See Campbell v. Commonwealth, 12 Va. App.
476, 480, 405 S.E.2d 1, 2 (1991) (en banc).   A trial court must

be alerted to the precise issue to which a party objects.      See

Neal v. Commonwealth, 15 Va. App. 416, 422-23, 425 S.E.2d 521,

525 (1992).

     The record fails to indicate that father made the argument

in the trial court that he now raises on appeal.   Moreover,

because the trial court stated that its award of custody was

based on the evidence presented and the best interests of the

children, and because the evidence presented by mother and

Podraza related to the enumerated factors in Code § 20-124.3 and

supported the trial court's sole custody award to mother, the

record does not reflect any reason to invoke the good cause or

ends of justice exceptions to Rule 5A:18.

                           CHILD SUPPORT

     Code § 20-108.2(G) sets forth formulas to calculate the

presumptively correct amount of support for three different

factual scenarios:   sole custody, split custody, and shared

custody.   "There shall be a rebuttable presumption in any

judicial or administrative proceeding for child support,

including cases involving split custody or shared custody, that

the amount of the award which would result from the application

of the guidelines set out in § 20-108.2 is the correct amount of

child support to be awarded."   Code § 20-108.1.



                                - 5 -
     The final decree provided that father "shall have

visitation with the minor children from Sundays at noon through

Tuesday mornings when the children shall be returned to their

mother or to school."   In addition, father "shall have two

nonconsecutive weeks of Summer visitation."

     Code § 20-108.2(G)(1) sets forth the procedure for

calculating child support under the sole custody guidelines.

Code § 20-108.2(G)(3)(a) sets forth the procedure for

calculating child support in shared custody situations "[w]here

a party has custody or visitation of a child or children for

more than ninety days of the year."

     The record fails to contain the child support guidelines

worksheet used to determine child support or indicate upon what

basis (sole or shared custody) the trial court calculated the

award.   However, assuming it was prepared under the sole custody

guideline, the evidence fails to show that the shared guidelines

applied.

           For the purposes of [Code § 20-108.2], "day"
           means a period of twenty-four hours;
           however, where the parent who has the fewer
           number of overnight periods during the year
           has an overnight period with a child, but
           has physical custody of the shared child for
           less than twenty-four hours during such
           overnight period, there is a presumption
           that each parent shall be allocated one-half
           of a day of custody for that period.

Code § 20-108.2(G)(3)(c).   Under Ewing v. Ewing, 21 Va. App. 34,

37, 461 S.E.2d 417, 418 (1995) (en banc), a "day" is defined as


                               - 6 -
"any continuous twenty-four hour period," and does not include

periods when the child "'is attending school, is placed in

non-parent day care, or placed with a third party.'"

     Although the children spend two nights a week with father

in addition to fourteen days in the summer, because they have

school on Mondays, father cannot be credited with any continuous

twenty-four hour periods during the school year for those two

overnight visits.   Assuming the children attend school for nine

months (thirty-seven weeks), the father would accrue

seventy-four overnight visits.    However, crediting each of those

non-continuous twenty-four hour periods as a half-day, see Code

§ 20-108.2(G)(3)(c), would result in a total of thirty-seven

days of custody during the academic year.   Assuming there was no

school or daycare in the summer, the most father could hope to

accrue in the summer would be twenty-six days during thirteen

weeks of summer vacation.    Adding those days in the fifty-week

period that father has custody (thirty-seven days + twenty-six

days = sixty-three days) with the two-week summer vacation

(fourteen days) would amount to a total of seventy-seven days,

well below the ninety-day minimum required for application of

the shared custody guidelines.    Because the record demonstrates

that father has less than ninety days of custody, as "day" is

defined under the statute, the trial court did not err in

calculating child support.



                                 - 7 -
     Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

                                                         Affirmed.




                              - 8 -